Citation Nr: 1709281	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  166-08 65	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an effective date prior to October 28, 2013, for the award of service connection for bilateral hearing loss.

2. Entitlement to an effective date prior to October 28, 2013, for the award of service connection for tinnitus. 


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 








INTRODUCTION

The Veteran served in the Army National Guard from June 1948 to June 1952 and on active duty in the Air Force from September 1952 to September 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision. Jurisdiction remains with the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) (2016).  ("advanced age" is defined as 75 or more years of age). 


FINDINGS OF FACT

1. A June 2009 rating decision, denied entitlement to service connection for bilateral hearing loss. The Veteran did not appeal. 

2. A June 2009 rating decision, denied entitlement to service connection for tinnitus. The Veteran did not appeal. 

3. No correspondence is of record which may be construed as a formal, informal claim, or written intent to file a claim for service connection for bilateral hearing loss or tinnitus between June 2009 and October 2013.

4. There was no formal or informal claim pending for entitlement to service connection for bilateral hearing loss prior to October 28, 2013.

5. There was no formal or informal claim pending for entitlement to service connection for tinnitus prior to October 28, 2013. 

CONCLUSIONS OF LAW

1. The June 2009 rating decision, denying entitlement to service connection for bilateral hearing loss is final. 38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

2. The June 2009 rating decision denying entitlement to service connection for tinnitus is final.  38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

3. Entitlement to an effective date prior to October 28, 2013, is not warranted for the award of service connection for bilateral hearing loss. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).

4.  Entitlement to an effective date prior to October 28, 2013, is not warranted for the award of service connection for tinnitus. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With respect to the claim for an earlier effective date, the appeal arises from the Veteran's disagreement with the initial effective date following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

However, the Board notes that the Veteran was not sent notice relating to substantiating claims for an earlier effective date and substantiating claims for new and material evidence, prior to the June 2016 rating decision granting service connection. VA correspondence was sent to the Veteran in March 2014, notifying him that new and material evidence was necessary to reopen his claim. See March 11, 2014 VA correspondence. In subsequent documents, which cannot substitute for notice, the Veteran had knowledge of and he understood the information necessary to substantiate a claim for an earlier effective date. In addition, August 2016 VA correspondence, provided information as to what was necessary to substantiate his claim and the Veteran responded in an October 2016 notice of disagreement seeking an earlier effective date. The Board notes the Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"). Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding as to the Veteran's effective date claim. As such, the Board finds VA has complied with the VCAA's requirements. 

II. Earlier Effective Date

Generally, the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The effective date of an award of compensation for service connection will be the "[d]ay following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later." 38 C.F.R. § 3.400(b)(2)  (2014); see also 38 U.S.C.A. § 5110(a) (West 2014); Sears  v. Principi, 16 Vet. App. 244 (2002).

The Board notes that effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office. These amendments, however, are only applicable with respect to claims filed on or after March 24, 2015, and are not applicable in the present case. 

Prior to March 24, 2015, VA recognized formal and informal claims. A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim is any communication or action indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a). VA must look to all communications from a claimant that may be interpreted as applications or claims both formal and informal for benefits and is required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated. See Brannon v. West, 12 Vet. App. 32, 34-35 (1998). See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum. Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record. Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004).

III. Analysis

The Veteran contends he is entitled to an effective date prior to October 28, 2013 for the grant of service connection for bilateral hearing loss, and for the grant of service connection for tinnitus. Specifically, the Veteran contends the effective date for award of service connection for bilateral hearing loss and tinnitus should be March 5, 2009, as that is when he first filed a claim for disability compensation. The analysis for the Veteran's claims for entitlement to an earlier effective date for service connection for bilateral hearing loss and tinnitus are identical and as such these will be discussed together. 

The Veteran was discharged from service in September 1956. He first submitted a formal claim for service connection for bilateral hearing loss and tinnitus as a result of military service in March 2009. See Veteran's Application for Compensation and/or Pension, March 2009. A rating decision in June 2009 denied entitlement to service connection for bilateral hearing loss and tinnitus. See June 2009 rating decision. The Veteran did not file a notice of disagreement or submit new and material evidence within one year of the June 2009 rating decision. Therefore, the June 2009 rating decision became final.  

Then, the Veteran submitted a formal claim for service connection for bilateral hearing loss and tinnitus in October 2013. See Veteran's Application for Compensation and/or Pension, October 2013. Prior to the Veteran's claim for bilateral hearing loss and tinnitus submitted on October 28, 2013, the evidence reflects no communication, formal or informal, that could be interpreted as a claim for entitlement to service connection for hearing loss and tinnitus. An April 2014 rating decision denied reopening the Veteran's claims for hearing loss and tinnitus finding the evidence submitted was not new and material. The Veteran submitted a timely notice of disagreement in May 2014. See May 2014 Notice of Disagreement. A June 2016 rating decision granted service connection for bilateral hearing loss and tinnitus effective October 28, 2013. This appeal followed. The Board finds that it is undisputed that the Veteran did not file a notice of disagreement or submit new and material evidence within 1 year of the June 2009 rating decision. Nor does the evidence of record reflect that any claim, formal or informal was pending. 38 C.F.R. § 3.151(a). 

VA treatment records have been associated with the claims file. May 2011 treatment records note the Veteran reported difficulty hearing, especially in noisy environments and was fitted for new hearing aids. See May 16, 2011 audiology diagnostic study note. The treatment note reported noise exposure which included exposure to tanks and artillery. Id.  Treatment records make no reference to the onset and etiology of the Veteran's hearing loss or tinnitus. The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability. Brannon v. West, 12 Vet. App. 32, 35 (1998).

Treatment records or examination reports may only be considered as an informal claim when such reports relate to examination or treatment of a disability for which service connection has previously been established (i.e., an increased rating claim), or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission. 38 C.F.R. § 3.157. Here there is no evidence that the Veteran filed a claim for service connection for hearing loss or tinnitus within one year of the May 2011 treatment records. Here, a claim for service connection for hearing loss and tinnitus was not received until October 28, 2013, and there are no prior documents which can be construed as a claim for service connection for bilateral hearing loss or tinnitus. 

The Board notes the Veteran's argument that the effective date for service connection for bilateral hearing loss and tinnitus should be March 5, 2009, the date of his original claim; however, such is not the controlling factor in establishing effective dates for benefits.  Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim. See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA"). 

The Board finds that there is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claims. There was no communication or submission of evidence from the Veteran evidencing intent to apply for benefits from the time of the June 2009 denial to the time of the October 28, 2013, request to reopen the claims. Accordingly, the Board finds no basis in the law or facts in this case for an effective date for service connection for bilateral hearing loss and tinnitus, earlier than October 28, 2013. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. For these reasons, the claim is denied. The benefit of the doubt doctrine was considered; however, as a preponderance of the evidence is against this claim this doctrine is not for application. See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date prior to October 28, 2013, for the award of service connection for bilateral hearing loss, is denied. 

Entitlement to an effective date prior to October 28, 2013, for the award of service connection for tinnitus, is denied. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


